Citation Nr: 1026366	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  07-16 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether the December 2003 RO decision that denied service 
connection for swelling of the right leg is final.  

2.  Entitlement to service connection for right lower extremity 
cellulitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The Veteran served on active duty from November 1981 to October 
1984.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 decision rendered by the Chicago, 
Illinois Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Although the RO determined in its decision that a 
December 2003 RO decision that denied service connection for 
right leg swelling was final, and that new and material evidence 
had been presented to reopen the claim for service connection for 
right lower extremity cellulitis, that decision is not binding on 
the Board.  The Board also must make this threshold preliminary 
determination, before proceeding further, because it affects the 
Board's jurisdiction to adjudicate the claim on the underlying 
merits.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

As an initial matter, the Board has listed the issue concerning 
the finality of the December 2003 RO decision as being on appeal.  
Although not specifically raised by the appellant, herein, the 
Board, on its own motion, finds that a determination of the 
finality of such is essential to the proper resolution of the 
claim on appeal.  

The issue of entitlement to service connection for right lower 
extremity cellulitis is discussed in the REMAND portion of the 
decision below, and is REMANDED to the RO, via the Appeals 
Management Center (AMC).  


FINDINGS OF FACT

1.  In a December 2003 decision, the RO denied a claim of 
entitlement to service connection for swelling of the right leg.  

2.  The Veteran filed a Notice Of Disagreement with the December 
2003 decision in January 2004.  

3.  She was provided a Statement Of the Case in May 2005. 

4.  Additional pertinent service treatment records were received 
by the RO in June 2004.  

5.  In August 2004, the RO issued a Supplemental Statement Of the 
Case but it was sent to an improper address and was returned by 
the post office as undeliverable.  

6.  Given the lack of notice of the August 2004 Supplemental 
Statement Of the Case, and the appellant's continuous expression 
of dissatisfaction with the December 2003 RO decision, the Board 
finds that the December 2003 RO decision is not final and the 
issue of service connection for right lower extremity cellulitis 
remains on appeal.   


CONCLUSION OF LAW

The appellant did perfect a timely substantive appeal concerning 
the December 2003 RO decision denying service connection for 
swelling of the right leg; therefore, the issue remains on appeal 
and the Board has jurisdiction to consider this matter.  38 
U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.156(c), 19.31, 
20.200, 20.202, 20.300, 20.302(b) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

The United States Court of Appeals for Veterans Claims (Court) 
has concluded that the VCAA was not applicable where further 
assistance would not aid the appellant in substantiating his or 
her claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  In 
addition, the timeliness of substantive appeal is a 
"downstream" jurisdictional matter and application or 
interpretation of the governing law is dispositive.  In such 
case, the VCAA and implementing regulations have no application.  
Here, in view of the Board's favorable decision in this appeal, 
further assistance is unnecessary to aid the appellant in 
substantiating the claim.

II.  Analysis

An appeal of an RO decision begins with the filing of a Notice Of 
Disagreement.  See 38 U.S.C.A. § 7105 (West 2002).  An Notice Of 
Disagreement must be filed within one year from the date of 
mailing of the notice of the RO decision.  See 38 U.S.C.A. § 
7105.  After the Notice Of Disagreement is received, VA must 
issue a Statement Of the Case to the claimant if the disagreement 
expressed in the Notice Of Disagreement is not resolved.  See 38 
U.S.C.A. § 7105(d)(1).  The claimant has 60 days from the date on 
which the Statement Of the Case is mailed, or the remainder of 
the "one year period from the date of mailing of the 
notification of the determination being appealed, whichever 
period ends later," in which to file a substantive appeal.  See 
38 C.F.R. § 20.302(b) (2009); see also 38 U.S.C.A. § 7105(d)(3).  
An RO may close an appeal without notice to an appellant for 
failure to respond to an Statement Of the Case within the period 
allowed.  See 38 C.F.R. § 19.32 (2009).  

However, VA regulations have created an exception to this 
requirement where additional evidence is submitted within 1-year 
of the date of mailing of the rating decision and such evidence 
requires a Supplemental Statement of the Case as provided by 38 
C.F.R. § 19.31; thus, extending the time period to submit a 
substantive appeal to 60 days after the Supplemental Statement of 
the Case is mailed to the veteran.  See 38 C.F.R. § 20.302(b)(2) 
(2009); see also VAOPGCPREC 9-97 (February 11, 1997).  A 
Supplemental Statement Of the Case is furnished to a Veteran to 
inform the appellant of any material changes in or additions to 
the Statement of the Case.  38 C.F.R. § 19.31 (2009).  
Significantly, this duty is triggered when VA receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated with 
the claims file when VA first decided the claim.  See 38 C.F.R. 
§ 3.156(c).  

With the foregoing in mind, the record reveals that in May 2003, 
the Veteran filed a claim seeking service connection for 
"massive swelling of the right leg."  She alleged in-service 
treatment at Fort Campbell, Kentucky and at a U.S. Army Barrack 
in Giessen, Germany in August 1982.  

In December 2003, the RO denied the claim.  No service treatment 
records were available for review.  The Veteran was notified of 
that decision in January 5, 2004.  She filed a Notice Of 
Disagreement that was received on January 20, 2004.  

Thereafter, in April 2004, the RO issued a Statement Of the Case.  
The Statement Of the Case, however, was returned by the post 
office as undeliverable due to "Insufficient Address."   Later, 
in May 2004, following phone contact with the Veteran, and after 
receiving updated address information, the RO reissued the 
Statement Of the Case.  A hand written notation on the Statement 
Of the Case indicates that it was sent to the updated address.  
See Ashley v. Derwinski, 2 Vet. App. 62 (1992)(there is a 
presumption of regularity of government process that can only be 
rebutted by clear evidence to the contrary). 

In June 2004, however, the National Personnel Records Center 
advised the RO that they had searched for clinical records from 
September 1982 to October 1982 at Giessen, Germany and at Fort 
Campbell, Kentucky.  Clinical records for the Veteran from Fort 
Campbell for 1982 were located and provided.  

Thereafter, in August 2004, the RO issued a Supplemental 
Statement Of the Case.  Therein, the RO noted that the Fort 
Campbell treatment records did not include any reference to a 
right leg condition.  The Supplemental Statement Of the Case, 
however, was sent to the Veteran's former address of record and 
was returned by the U.S. Postal Service due to an "Insufficient 
Address."  

In August 2005, after being informed that she did not file a 
timely appeal, the Veteran filed a claim to reopen service 
connection for right lower extremity cellulitis.  

Based on the foregoing background, the Board finds that the 
Veteran was never provided notice of the August 2004 Supplemental 
Statement Of the Case, and therefore was not provided an 
opportunity to submit a timely substantive appeal.  While she was 
provided the May 2004 Statement Of the Case, and provided 
information as to how to file a substantive appeal, the Board 
cannot find that she was obligated to file a substantive appeal 
based solely on that document.  Rather, while the time limits to 
file an appeal are significant, it is the information that is 
contained in the Statement Of the Case or Supplemental Statement 
Of the Case that is instructive to the Veteran when determining 
whether to file a substantive appeal.  Here, the Statement of the 
Case issued in May 2005 was based on the RO's denial of the claim 
where there were no service treatment records available.  A 
reasonably prudent Veteran could have determined that an appeal 
would not be successful based on the evidence then of record.  On 
the other hand, the August 2004 Supplemental Statement Of the 
Case was not merely a recitation of a prior Statement Of the Case 
but included new information and analysis, due to the recent 
receipt of the service treatment records.  This document 
presented different information on which the Veteran could base 
her decision to appeal or not to appeal.  

In short, the Board will not speculate what action the Veteran 
would have taken based on the information contained in the 
documents.  What is critical, however, is that the Veteran be 
afforded the opportunity to review them on her terms and make a 
decision as to how to proceed.  She was not afforded that 
opportunity here.  Accordingly, she has been prejudiced by the 
mailing error, and, accordingly, the Board finds that the claim 
remains open and pending.  

In a recent decision of the United States Court of Appeals for 
Veterans Claims (Court) in Percy v. Shinseki, 23 Vet. App. 37 
(2009) held that the 60-day period in which to file a substantive 
appeal is not jurisdictional, and thus VA may waive any issue of 
timeliness in the filing of a substantive appeal.  Here, the 
Veteran was not afforded an opportunity to submit a substantive 
appeal.  She did continue to pursue the claim.  Moreover, she has 
filed a substantive appeal with respect to the April 2006 RO 
decision that reopened and denied the claim on the merits.  Based 
on the Veteran's continuous participation in pursuing the claim, 
the Board waives the issue of timeliness in the filing of a 
substantive appeal and finds that the Veteran has appealed the 
December 2003 decision.  

To this limited extent, the appeal is granted.  


ORDER

The December 2003 decision that denied service connection for 
right leg swelling, now characterized as right lower extremity 
cellulitis, remains on appeal and is not final.  The appeal is 
granted to this extent only.


REMAND

Having determined that the December 2003 RO decision that denied 
service connection for swelling of the right leg, now 
characterized as right lower extremity cellulitis, remains 
pending and on appeal, the Board must consider the matter on the 
merits.  Prior to doing so, however, the Board finds that 
additional development is required.  

VA's duty to assist requires that it attempt to obtain service 
treatment records.  38 U.S.C.A. § 5103A.  Here, although the RO 
has indicated that any records of treatment at Giessen, Germany 
are not available, it does not appear that NPRC has searched for 
all identified records.  

In this respect, the Veteran initially alleged in-service 
treatment at Fort Campbell, Kentucky and at a U.S. Army Barracks 
in Giessen, Germany in August 1982.  In June 2003, the RO 
requested service medical records from the National Personnel 
Records Center (NPRC).  In August 2003, the NPRC responded that 
it was unable to locate the Veteran's service medical records.  

In August 2005, the Veteran noted that treatment for a right leg 
condition was provided at Giessen, Germany in "July or August 
1982 or 1983."  In another August 2005 statement, the Veteran 
clarified that she was treated in Giessen Germany in "July or 
August 1983."  

In December 2005, the RO contacted the NPRC and requested that 
they search and provide any clinical records for treatment of a 
swollen right leg from July 1, 1983, to August 31, 1983, at 
"Giessen Germany Clinic at Pendleton Barracks."  

A January 2006 response from NPRC indicates that searches of 
"Camp Pendleton" for 1983 were conducted but no records were 
located.  

Based on this response, it is unclear if the NPRC searched for 
records at "Camp Pendleton," the Marine Corps base in 
California or the Pendleton Barracks, in Giessen, Germany.  As 
such, on remand, further clarification is required.  

In addition, private treatment records from the Hinsdale Hospital 
in July 2005 note a history of "chronic lymphedema at least for 
the last 22 years since foot injury occurred when doing her 
military service in Germany."  An October 2005 letter from a 
Nurse Practitioner at the North Chicago VAMC indicates that the 
Veteran has a lifelong disability with chronic right lower 
extremity lymph edema.  The author noted that "[s]he developed 
this during her service duty in the United States Army from 1979-
1984."  

Given these positive opinions, which appear to be based solely on 
the history as provided by the Veteran, if additional service 
treatment records are received or other evidence is supplied 
indicating the incurrence of a right leg disability during 
service, then the Veteran should be afforded an appropriate VA 
examination with an opinion addressing the etiology of any 
current right lower extremity cellulitis.  

The Veteran must be advised of the importance of reporting to any 
VA examination deemed necessary to resolve her claim and of the 
possible adverse consequences, to include the denial of the 
claim, of failing to so report.  38 C.F.R. § 3.655 (2009).

Accordingly, this matter is REMANDED for the following action:

1.  Contact the NPRC and request any clinical 
records generated in July or August 1983 at 
the U.S. Army Barracks in Giessen, Germany.  
If records are not available, contact the 
Veteran and advise her of this fact.  

2.  If and only if any clinical records 
are obtained or other evidence of in-
service treatment for right leg 
cellulitis is received, then the Veteran 
should be scheduled for a VA examination for 
an opinion as to the nature and etiology of 
any current right lower extremity cellulitis 
disability.  The claims folder must be made 
available to the examiner for review and the 
examination report must indicate whether such 
review was accomplished.  After examination 
and review of the claims folder, the examiner 
should address the following:

As to any diagnosed right lower extremity 
cellulitis disability, indicate whether it is 
at least as likely as not related to the 
Veteran's period of active service.  

3.  After the requested development has been 
completed, and after undertaking any other 
development deemed appropriate, re-adjudicate 
the issue on appeal.  If the benefit sought 
remains denied, the Veteran and her 
representative should be furnished with a 
supplemental statement of the case and be 
afforded an opportunity to respond before the 
record is returned to the Board for further 
review.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


